PER CURIAM.
An intersection automobile collision gave rise to the suit entered below by plaintiffs, Gordon L. Perryman and Edna H. Perry-man, his wife, appellants, against Lawrence Ronald Warrick, defendant-appellee. The appeal is from the judgment entered consequent upon a jury verdict rendered in favor of defendant.
Sufficiency of the evidence to support the jury’s verdict is not challenged, but the protest of appellants is directed against the trial court’s rulings as to three jury instructions. One of these, given by the court, is complained of as having been inadequate; as to the other two, requested by appellants and rejected by the court, appellants contend that they should have been given.
We have studied the whole record, including all of the instructions, and do not find that reversible error has been committed. The judgment, therefore, is affirmed.
Affirmed.
KANNER, Acting C. J., and ALLEN and WHITE, JJ., concur.